                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF MISSOURI
                                  WESTERN DIVISION

    JOSHUA SITZER AND AMY WINGER,                                )
    SCOTT AND RHONDA BURNETT,                                    )
    and RYAN HENDRICKSON,                                        )
    on behalf of themselves and all others                       )
    similarly situated,                                          )        Case No. 4:19-cv-00332-SRB
                                                                 )
                   Plaintiffs,                                   )
                                                                 )
           v.                                                    )
                                                                 )
    THE NATIONAL ASSOCIATION OF                                  )
    REALTORS, REALOGY HOLDINGS CORP.,                            )
    HOMESERVICES OF AMERICA, INC., BHH                           )
    AFFILIATES, LLC, HSF AFFILIATES, LLC,                        )
    THE LONG & FOSTER COMPANIES, INC.,                           )
    RE/MAX LLC, and KELLER WILLIAMS                              )
    REALTY, INC.                                                 )
                                                                 )
                   Defendants.                                   )


                                                      ORDER

           Before the Court is a Motion of the National Association of Realtors to Transfer this Case

to the Northern District of Illinois (Doc. #58). For the following reasons the motion is DENIED.

      I.        Background

           Plaintiffs “bring this action on behalf of themselves and on behalf of the plaintiff classes .

. . consisting of all persons and entities who listed properties on one of four Multiple Listing

Services1 (the “Subject MLS”) and paid a broker commission from at least April 29, 2015 until

the Present (the “Subject MLS Class Period).” (Doc. #38, p. 1). Defendants are the National

Association of Realtors (“NAR”) “and the four largest national real estate broker franchisors[,] . .


1
 Plaintiffs describe an MLS as “a database of properties listed for sale in a particular geographic region.” (Doc.
#38, p. 3). Plaintiffs state that if brokers are members of an MLS, they “are required to list all properties on the
MLS.” (Doc. #38, p. 3).

                                                           1
. each of which has a significant presence in the Kansas City metropolitan area.” (Doc. #38, p.

1). Plaintiffs allege that “[t]ogether, Defendants have conspired to require home sellers to pay

the broker representing the buyer of their homes, and to pay an inflated amount, in violation of

federal antitrust law, the Missouri Merchandising Practices Act (“MMPA”)2, and the Missouri

Antitrust Law[.]” (Doc. #38, p. 1). Plaintiffs allege that “[t]he cornerstone of Defendants’

conspiracy is NAR’s adoption and implementation of a rule that requires all seller’s brokers to

make a blanket, unilateral and effectively non-negotiable offer of buyer broker compensation

(the “Adversary Commission Rule”) when listing a property on a [MLS].” (Doc. #38, p. 3).

Plaintiffs allege “[t]he MLSs at issue in this case are controlled by local NAR associations, and

access to such MLSs is conditioned on brokers agreeing to follow all mandatory rules set forth in

NAR’s Handbook on Multiple Listing Policy.” (Doc. #38, p. 3). NAR moves the Court to

transfer this case to the Northern District of Illinois, arguing “this Court lacks personal

jurisdiction over NAR under either the Missouri long-arm statute, Mo. Rev. Stat. § 506.500.1,

[or] under § 12 of the Clayton Act[.]” (Doc. #58, p. 1).

    II.       Legal Standards

              A. Transfer to Cure Lack of Personal Jurisdiction

          When a “court finds that there is a want of jurisdiction, the court shall, if it is in the

interest of justice, transfer such action or appeal to any other such court . . . in which the action

or appeal could have been brought at the time it was filed[.]” 28 U.S.C. § 1631.




2
 Plaintiff states that “[t]he Class Period for the MMPA Class is April 29, 2014 (or earlier) until the Present.” (Doc.
#38, p. 1)

                                                          2
              B. Transfer to Cure Improper Venue under the Clayton Act

           “The district court of a district in which is filed a case laying venue in the wrong division

or district shall dismiss, or if it be in the interest of justice, transfer such case to any district or

division in which it could have been brought.” 28 U.S.C. § 1406(a). “[W]hen reviewing a

motion to transfer, a court may consider evidence outside of the pleadings but must draw all

reasonable inferences and resolve factual conflicts in favor of the non-moving party.” Thompson

v. Titus Transp., LP, 2012 WL 5933075, at *3 (D. Kan. Nov. 27, 2012) (internal citation and

quotation marks omitted).

    III.      Discussion

              A. Personal Jurisdiction Under the Missouri Long-Arm Statute

           NAR argues this Court lacks personal jurisdiction over NAR under the Missouri long-

arm statute. Plaintiffs do not rely on the Missouri long-arm statute to argue this Court’s personal

jurisdiction over Defendants. Plaintiffs rely solely on the Clayton Act’s personal jurisdiction and

venue rules. Accordingly, the Court will not entertain NAR’s argument relating to personal

jurisdiction under Missouri’s long-arm statute, and NAR’s motion to transfer pursuant to § 1631

is denied.

              B. Personal Jurisdiction Under the Clayton Act

           Section 12 of the Clayton Act provides special venue and service of process rules for

private antitrust actions brought against corporate defendants. Section 12 provides:

           Any suit, action, or proceeding under the antitrust laws against a corporation may
           be brought not only in the judicial district whereof it is an inhabitant, but also in
           any district wherein it may be found or transacts business; and all process in such
           cases may be served in the district of which it is an inhabitant, or wherever it may
           be found.




                                                     3
15 U.S.C. § 22. “[A] corporation is engaged in transacting business in a district . . . if in fact, in

the ordinary and usual sense, it ‘transacts business’ therein of any substantial character.” United

States v. Scophony Corp. of Am., 333 U.S. 795, 807 (1948) (internal citation omitted). If venue

is proper under Section 12, personal jurisdiction may be established by worldwide service of

process. In re Vitamin C Antitrust Litig., 2012 WL 2930109, *4 (E.D. N.Y. July 18, 2012); Go-

Video, Inc. v. Akai Elec. Co. Ltd., 885 F.2d 1406, 1413–14 (9th Cir. 1989); 14D Fed. Prac. &

Proc. Juris. § 3818 (4th ed.).

       The Circuits are split regarding how the two clauses of Section 12—the venue clause and

the service of process clause—may be used. The Third Circuit and Ninth Circuit have adopted a

broad interpretation that permits plaintiffs to establish venue by using either the general venue

statute, 28 U.S.C. § 1391, or the Section 12 venue clause, combined with the Section 12 service

of process clause in order to establish personal jurisdiction over a corporate defendant. See In re

Auto. Refinishing Paint Antitrust Litig., 358 F.3d 288, 296–97 (3rd Cir. 2004); Go-Video, Inc.,

885 F.2d at 1413. The D.C. Circuit, Second Circuit, and Seventh Circuit require that in order to

take advantage of the Section 12 service of process clause to establish personal jurisdiction,

plaintiffs may only establish venue by using the Section 12 venue clause. See GTE New Media

Servs., Inc. v. BellSouth Corp., 199 F.3d 1343, 1351 (D.C. Cir. 2000); Daniel v. Am. Bd. Of

Emergency Med., 428 F.3d 408, 423–24 (2d Cir. 2005); KM Enters., Inc., v. Global Traffic

Techs., Inc., 725 F.3d 718, 730 (7th Cir. 2013). The Eighth Circuit has not adopted an

interpretation.

       Defendants urge the Court to adopt the narrow reading of Section 12 and forbid Plaintiff

from combining the general venue statute with the nationwide service of process clause of

Section 12 in order to establish this Court’s personal jurisdiction over NAR. Defendants argue



                                                   4
venue is improper in this District under the narrow reading of Section 12 because “plaintiffs do

not allege any facts to support the conclusion that NAR ‘transacts business’ in this District

within the meaning of § 12.” (Doc. #59, p. 15). Defendants also argue that sporadic contact

with this District does not rise to the level of transacting business within the District in a

substantial way. Defendants argue that because venue is improper under Section 12, “the Court

lacks personal jurisdiction over NAR under the nationwide service of process provisions of

§ 12.” (Doc. #59, p. 18). Defendants also argue that NAR has insufficient minimum contacts

with Missouri to support a finding of personal jurisdiction over NAR that satisfies Due Process.

       Plaintiffs argue that venue is proper in the Western District of Missouri, and thus this

Court has personal jurisdiction over NAR in this District, under both the broad and narrow

interpretations of Section 12’s personal jurisdiction provision. Plaintiffs argue venue is proper

under the broad approach because “a substantial part of the events . . . giving rise to the claim

occurred” in this District. § 1391. Plaintiffs argue “four of the five named class representative

Plaintiffs sold homes located in this District, where they were injured because Defendants

implemented and enforced NAR’s Adversary Commission Rule on the Heartland [or the Kansas

City] MLS.” (Doc. #65, p. 16). Plaintiffs argue venue is proper under the stricter approach

because NAR transacts business in this District as contemplated by the Clayton Act. Plaintiffs

argue that NAR has sufficient contacts with the United States, as is required by Section 12, to

support a finding of personal jurisdiction that satisfies Due Process.

       The Court need not adopt an interpretation of Section 12 because this Court has personal

jurisdiction over NAR in accordance with both the broad and narrow reading. Defendants urge

the Court to adopt the narrow reading, but do not argue that personal jurisdiction is not satisfied

under the broad reading. The broad reading allows Plaintiffs to establish venue by showing that



                                                   5
“a substantial part of the events . . . giving rise to the claim occurred” in this District. § 1391.

Here, four of the five named plaintiffs “sold homes located in this District, where they were

injured because Defendants [allegedly] implemented and enforced NAR’s Adversary

Commission Rule on the Heartland MLS,” which corresponds with the Kansas City area within

this District. (Doc. #65, p. 16). A substantial part of NAR’s alleged implementation and

enforcement of the Adversary Commission Rule against the sellers’ brokers occurred in the

District, given that three of the four Subject MLSs3 correspond with cities within this District.

Accordingly, venue is proper in the Western District of Missouri under § 1391.

        Venue is also proper in this District under Section 12’s venue clause, which dictates that

venue is proper in any district in which a corporation, “in the ordinary and usual sense []

‘transacts business’ therein of any substantial character.” Scophony Corp., 333 U.S. at 807

(internal citation omitted). Section 12 of the Clayton Act was enacted to enlarge jurisdiction

over corporations. Id. at 806–07. “The construction gave the words ‘transacts business’ a much

broader meaning for establishing venue than the concept of ‘carrying on business’ denoted by

‘found’ under the preexisting statute and decisions.” Id. at 807 (internal citation omitted). In

enacting Section 12 of the Clayton Act, Congress “relieved persons injured through corporate

violations of the antitrust laws from the ‘often insuperable obstacle’ of resorting to distant

forums for redress of wrongs done in the places of their business or residence.” Id. (internal

citation omitted). “A foreign corporation no longer could come to a district, perpetrate there the

injuries outlawed, and then by retreating or even without retreating to its headquarter defeat or

delay the retribution due.” Id.



3
  Plaintiffs bring this class action on behalf of home sellers who paid a broker commission and whose homes were
listed on MLSs corresponding with Kansas City, Missouri; Springfield, Missouri; Columbia, Missouri; and St.
Louis, Missouri.

                                                        6
       “[T]he substantiality of the business transacted is to be judged from the point of view of

the average businessman and not in proportion to the sales or revenues of the defendant.” Black

v. Acme Markets, Inc., 564 F.2d 681, 687 (5th Cir. 1977) (internal citations omitted); Katz Drug

Co. v. W. A. Sheaffer Pen Co., 6 F. Supp. 210, 212 (W.D. Mo. 1932). Further, “the purchases

and/or sales which constitutes the transaction of business need not be connected to the subject

matter of th[e] suit.” Id. “The language of a particular case should not be taken as a standard to

be erected as a set of rigid prescriptions of the particular incidents of business conduct which

may constitute the transaction of business.” 3 A. L. R. Fed. 120 (2019) (citing Austad v. United

States Steel Corp. 141 F. Supp. 437, 440 (N.D. Cal. 1956)). “[W]hat constitutes transacting

business . . . cannot be determined by drawing up a checklist of specific incidents of business

done and comparing it with the activities in a particular case.” Id. (citing Abrams v. Bendix

Home Appliances, Inc. 96 F. Supp. 3, 8 (S.D.N.Y. 1951)). “Although there is no ‘singular

definitive test for transacting business,’ the most important factor to consider is ‘the dollar

amount of business transacted in the district.’” In re Blue Cross Blue Shield Antitrust Litig., 225

F. Supp. 3d 1269, 1293 (N.D. Ala. 2016) (internal citation omitted).

       NAR collects “substantial revenues and fees[] from its members located in this District.”

(Doc. #65, p. 12). NAR’s affidavit filed as an exhibit to the instant motion confirms that

approximately 22,600 of its members are located in Missouri but fails to specify how many of

those members are located within the Western District of Missouri. Even assuming 10,000 of

the Missouri members are located within the Western District of Missouri, which evidence

supports and Defendants do not refute, with annual membership dues near $150 per member,

NAR receives nearly $1.5 million in dues yearly from members in this District. See Blue Cross

Blue Shield, 225 F. Supp. at 1296 (“Frankly, it is incredible for BCBS–MS to assert that its



                                                  7
collection of approximately $190,000 in premiums per year from approximately 1,900

subscribers in this district constitutes de minimis business. That in itself would be enough for the

court to conclude that BCBS–MS engages in substantial business in this district.”). That “[l]ess

than 1% of NAR’s total dues revenue is derived from members in the Western District of

Missouri” is inconsequential. (Doc. #59-1, p. 2). See Brandt v. Renfield Imps., Ltd., 278 F.2d

904, 911 (8th Cir. 1960) (“The large amounts of the sales made . . . by [defendants] . . .

demonstrate that the business transacted was very substantial. That the sales constituted a very

small fraction of the business carried on in all the districts throughout the country . . . is

immaterial.”).

        In addition to collecting membership dues, evidence supports—and NAR does not

deny—that NAR requires its member associations to incorporate mandatory provisions verbatim

into their bylaws. Membership associations must certify that their bylaws include such

provisions, and the MLS Rules and Regulations of member associations and MLSs must also be

reviewed and approved by NAR. Member associations and MLSs must also adopt new or

amended NAR policies. The above demonstrates that NAR not only transacts substantial

business in a monetary sense, but also exerts substantial power and control over its members in

this District. See Daniel, 428 F.3d at 429 (citing Myers v. Am. Dental Assoc., 695 F.2d 716, 730

(3d Cir. 1983) (“[A] defendant professional organization transacts business in a district when it

enforces its standards against constituent organizations through direct, continual supervision of

those organizations in the judicial district.”).

        Additionally, NAR formed a partnership with Blue Springs, Missouri-based company

Xceligent, “a national public marketing platform for commercial real estate listings” in 2013.

Evidence demonstrates that Xceligent paid NAR directly at least $35,000 for royalties, goods,



                                                   8
and services in 2017. NAR also hosted 140 NAR communication directors from state and local

associations at a three-day Communication Directors Institute conference at the Crown Center

Westin in Kansas City, Missouri, in 2019. Additionally, undisputed evidence shows that the

Missouri Realtors, a trade association representing realtors throughout Missouri, budgets to pay

NAR over $100,000 a year for unspecified expenses. These business transactions, combined

with the roughly $1.5 million in dues NAR receives from its members within this District, show

that NAR transacts business of a substantial character within the Western District of Missouri.

That NAR does not have an “office, facilities, or employees in this District, [] is not registered to

do business in Missouri,” and does not specifically target Missouri residents for business

solicitation or advertising does not change the analysis. See, e.g., Health Care Equalization

Comm. of Iowa Chiropractic Soc. v. Iowa Med. Soc., 501 F. Supp. 970, 980–83 (S.D. Iowa 1980)

(finding defendant professional association transacted business in Southern District of Iowa even

though association was “not licensed to do business in Iowa,” had “no office, employees, or

agents in Iowa,” had “no property and [made] no purchases in Iowa, and” had “not held any

meetings, seminars or workshops in Iowa,” because “1.3% of its members reside in Iowa and

receive publications, newsletters and other information from the [association], and are subject to

its canon of ethics” and because a committee of the association had additional contacts with

Iowa) 4; Blue Cross Blue Shield, 225 F. Supp. 3d at 1298 (finding defendant entity conducted



4
  NAR argues plaintiffs failed “to mention the controlling decision of the Eighth Circuit in [this] case on appeal from
the district court . . . compels the conclusion that assertion of jurisdiction over NAR in this case would violate the
Due Process Clause of the Fourteenth Amendment.” (Doc. # 71, p. 3). NAR is mistaken. In the Eighth Circuit’s
opinion, the Court affirmed the district court’s finding that the court lacked personal jurisdiction over a defendant
pursuant to the Iowa long-arm statute because that defendant did not have “sufficient minimum contacts with Iowa
to satisfy the requirements of the due process clause of the fourteenth amendment.” Health Care Equalization
Comm. of the Iowa Chiropractic Soc. v. Iowa Med. Soc., 851 F.2d 1020, 1022–23 (8th Cir. 1988). The district
court’s finding of personal jurisdiction over a separate defendant based on Section 12 of the Clayton Act was not
appealed. Accordingly, the Eighth Circuit’s opinion and Due Process analysis do not affect the Section 12 personal
jurisdiction standard and analysis.

                                                          9
substantial business in district where entity had four members in district, “collected

approximately $12,508 per year in premiums from its members” within the district, and “paid an

average of approximately $86,700 per year . . . to settle claims” within the district).

       None of the cases NAR cites involved such substantial business transactions as those

transacted by NAR described above. See Bartholomew v. Va. Chiropractic Ass’n, 612 F.2d 812

(4th Cir. 1979) abrogated on other grounds by Union Labor Life Ins. Co. v. Pireno, 458 U.S. 119

(1982) (Defendant’s solicitation of advertising time and dissemination of correspondence did

amount to transacting business within meaning of Section 12); Golf City, Inc. v. Wilson Sporting

Goods, Co., 555 F.2d 426, 438 (5th Cir. 1977) (fifty-five members of defendant association

living in district, members’ receipt of association’s publications in district, and five-day business

school in district did not amount to transacting business within meaning of Section 12); Daniel,

428 F.3d at 429–30 (no substantial business transactions where defendant professional

organization’s contacts were with the state as a whole rather than the relevant district, and

defendant “certified an unspecified number of physicians in New York” and “received an

unspecified amount of revenue from the application fees of physicians in New York.”).

         NAR argues that “[s]ince it would violate due process to assert jurisdiction over NAR

under the Missouri long-arm statute, it would also violate due process to assert jurisdiction under

§ 12 of the Clayton Act.” (Doc. #71, p. 4). In support of this argument, NAR cites South Dakota

v. Kansas City S. Indus., Inc., 880 F.2d 40, 44 n.10 (8th Cir. 1989), which states that the

application of Section 12 “must in every case satisfy constitutional due process principles,

including “the familiar ‘minimum contacts’ requirements for personal jurisdiction.” Defendants

failed to cite the later-decided In re Fed. Fountain, Inc., 165 F.3d 600, 601 (8th Cir. 1999) (en

banc), in which the Eighth Circuit “[took] the opportunity to disagree with that holding and to



                                                 10
align [itself] with virtually every other court that has ruled on the issue” of whether there must

“be minimum contacts between a defendant and the state in which he or she is expected to

answer, before the court that issued the process may constitutionally assume personal jurisdiction

over that defendant.” The Court went on to clarify that when Congress “exercise[s] its authority

to furnish federal district courts with the power to exert personal jurisdiction nationwide,” as

Congress did in Section 12 of the Clayton Act, “the fairness that due process of law requires” is

satisfied when a defendant “has sufficient contacts with the United States.” Id. at 602; see also

Action Embroidery Corp. v. Atl. Embroidery, Inc., 368 F.3d 1174, 1180 (9th Cir. 2004) (“In a

statute providing for nationwide service of process, the inquiry to determine minimum contacts is

thus whether the defendant has acted within any district of the United States or sufficiently

caused foreseeable consequences in this country.”) (internal citation and quotation marks

omitted); KM Enters., Inc., 725 F.3d at 731; Go-Video, Inc., 885 F.2d at 1416; Blue Cross Blue

Shield, 225 F. Supp. 3d at 1300. NAR does not dispute that it has minimum contacts with the

United States. Aside from NAR’s multiple points of contact with the state of Missouri discussed

above, NAR acknowledges that it is incorporated in Illinois, its principal place of business is in

Chicago, Illinois, and it has an office in Washington, D.C. NAR is an association of real estate

professionals throughout the United States and satisfies the standard of minimum contacts with

the United States.

       Accordingly, because venue is proper under Section 12’s special venue provision,

nationwide service of process is authorized, and this Court has personal jurisdiction over NAR.

The Court will not certify its decision to the Eighth Circuit, as NAR’s request that this Court do

so relies on a mistaken interpretation of the law, as this Court addressed in footnote 4 above.




                                                 11
   IV.      Conclusion

         The Motion of the National Association of Realtors to Transfer this Case to the Northern

District of Illinois (Doc. #58) is DENIED.



         IT IS SO ORDERED.



                                                     /s/ Stephen R. Bough
                                                     STEPHEN R. BOUGH
                                                     UNITED STATES DISTRICT JUDGE

Dated: August 19, 2019




                                                12
